MAYER, Circuit Judge.
The United States appeals a judgment of the United States Court of Federal Claims, No. 102-63 (July 29, 1993), ordering the United States to pay the plaintiffs certain sums plus interest. The plaintiffs, several thousand American Indians, cross-appeal certain judgments and orders relating to the proper measure of their damages; they also contest the court’s decision to dismiss the claims of certain plaintiffs who died after the suit was filed but before being named in the amended petition. We affirm.

Background

We provide only a brief synopsis of the facts of this ease because they are set forth at great length in the many proceedings over the past thirty-two years. See, e.g., Short v. United States, 12 Cl.Ct. 36, 38-42 (1987) (“Short IV”).
The Bureau of Indian Affairs of the Department of the Interior (“BIA”) manages trust funds in the names of certain Indian tribes and reservations. One such trust fund holds proceeds from sales of timber and other resources of the Hoopa Valley Reservation in California. Beginning in the 1950s, the United States managed timbering activities on the reservation that produced significant revenue — over one million dollars per year as of 1972.
Members of the Hoopa Valley Tribe, which was formed in 1950, make up the minority of the Indians living on the Hoopa Valley Reservation. The majority of those living on the reservation are of Yurok descent. See Short v. United States, 486 F.2d 561, 562, 202 Ct.Cl. 870 (1973) (“Short I”); Short IV, 12 Cl.Ct. at 38. Beginning in 1955, the United States made per capita payments from the proceeds of the Hoopa Valley Reservation to members of the Hoopa Valley Tribe, but not to other Indians of the Reservation, who were not, until recently, members of any organized tribe (“nonmembers”). See Short IV, 12 Cl.Ct. at 38 (“To date, efforts to organize a Yurok tribal government have been unsuccessful, largely because of this case.”); id. at 40 (“[O]n the Hoopa Valley Reservation, ... the only formally organized tribal government includes only a fraction of the Indians for whom the Reservation was established____”). In 1963, several thousand nonmembers filed suit against the United States in the Court of Claims, alleging that the United States had breached its fiduciary duty by distributing portions of the Hoopa Valley Reservation trust fund per capita only to members of the Hoopa Valley Tribe and to the Hoopa Valley Tribe itself. In 1973, the Court of Claims upheld the plaintiffs’ cause of action and held the United States liable for discriminatory per capita payments beginning in 1957.1 See Short I, 486 F.2d at 562.
From 1973 to the present, the Court of Claims, the Claims Court/Court of Federal Claims, and this court have issued many decisions and orders clarifying the scope of the government’s liability and the extent of the plaintiffs’ damages. In 1981, the Court of Claims denied the government’s motion to substitute the as-yet unformed ‘Yurok Tribe” for the plaintiffs, and denied the Hoopa Valley Tribe’s motion to dismiss the suit on the ground that it presented a nonjusticiable political question. See Short v. United States, 661 F.2d 150, 154-59, 228 Ct.Cl. 535 (1981) (“Short II”). In 1983, this court rejected a challenge to the jurisdiction of the Court of Claims and the Claims Court by the government and the Hoopa Valley Tribe, and affirmed the trial judge’s standards for determining whether the individual plaintiffs were “Indians of the Reservation” who were entitled to recover. See Short v. United States, 719 F.2d 1133, 1137-43 (Fed.Cir.1983) (“Short III”).
*997Despite the 1973 liability decision, the BIA continued to make payments only to Hoopa Valley Tribe members. The only difference was that, following the 1973 decision, the BIA held seventy percent of the unallotted Hoopa Valley Reservation income in an escrow fund and made payments only out of the remaining thirty percent of the reservation proceeds. At the time, the population of the reservation was roughly thirty percent Hoopa Valley Tribe members and seventy percent nonmembers. In 1987, the Court of Federal Claims held that the plaintiffs had no right to the undistributed “seventy percent fund” until the Secretary of the Interior took some action related to those funds, such as authorizing payments from it. See Short IV, 12 Cl.Ct. at 44. The court also held that the plaintiffs’ damages for wrongful exclusion from the per capita distributions to Hoopa Valley Tribe members should be calculated by dividing the total amount of money previously distributed per capita by the total number of eligible “Indians of the Reservation,” including those who already received payment. See id. at 41. The plaintiffs claimed that they should receive an additional recovery for non-per capita distributions to the Hoopa Valley Tribe, but the trial court held that “[t]ribal or communal assets that have not been individualized may not be awarded” to individuals suing under 28 U.S.C. § 1491. Short IV, 12 Cl.Ct. at 40. The court awarded the plaintiffs simple interest from the date of each distribution, based on the statutes governing the handling of tribal trust funds. See id. at 42-44; see also Short v. United States, 25 Cl.Ct. 722, 724-28 (1992) (“Short V”) (denying the government’s request for reversal of Short IV and reaffirming the interest award); Short v. United States, No. 102-63, at 2-4 (Ct.Fed.Cl. Sept. 15, 1992) (order determining the rate of interest); Short v. United States, 28 Fed.Cl. 590 (1993) (order clarifying the amount ‘of interest to which plaintiffs were entitled).
In 1988, with the seventy-percent fund still undistributed, Congress passed the Hoopa-Yurok Settlement Act, Pub.L. No. 100-580, 102 Stat. 2924 (1988) (codified at 25 U.S.C. §§ 1300i to 1300i-11 (1988 & Supp. V 1993)). This act divided the Hoopa Valley Reservation into two separate reservations: the Hoopa Valley Reservation and the Yurok Reservation. The seventy-percent fund was combined with other funds to form a “Settlement Fund,” and Congress required the Secretary to apportion this fund between the Hoopa Valley Tribe and the Yuroks roughly in proportion to population. With the exception of a one-time per capita payment of $5000 to Hoopa Valley Tribe members, the Secretary was prohibited from making any per capita distributions from the apportioned funds for ten years. See 25 U.S.C. § 1300i-6(b). In April 1991, the $5000 payment was distributed to Hoopa Valley Tribe members. In 1993, the Court of Federal Claims held that the plaintiffs were not entitled to damages for the 1991 per capita distribution, because it was specifically authorized by the Settlement Act. See Short v. United States, 28 Fed.Cl. 590, 594-95 (1993) (“Short VI”). In 1989, the Claims Court denied the plaintiffs’ claim for group damages under 28 U.S.C. § 1505 (1988 & Supp. V 1993). See Short v. United States, No. 102-63, at 3-10 (Cl.Ct. July 25, 1989) (order).
On July 29, 1993, the Court of Federal Claims disposed of all claims in a final judgment awarding each successful plaintiff a per capita share arrived at by dividing the total amount disbursed to the tribe members by the new total number of Indians of the Reservation. The court also awarded each plaintiff interest beginning with the dates of the distributions to the members. It also held that the plaintiffs were not entitled to a share of the disbursements to the tribe directly because they benefited from them, and that the plaintiffs were not yet entitled to any amounts still being held in escrow. Finally, the court dismissed the claims of certain deceased Indians who died after the suit was filed but before being named in the petition.

Discussion

A. Interest as Part of the Plaintiffs’ Damages
The government’s appeal presents a single issue: whether the Court of Federal Claims erred in ordering the United States to pay interest to each successful plaintiff from the date of each per capita distribution *998to the members of the Hoopa Valley Tribe. See Short IV, 12 Cl.Ct. at 43. The government continues to argue on appeal that no statute entitles the plaintiffs to prejudgment interest on their awards. See 28 U.S.C. § 2516(a) (1988 & Supp. V 1993) (“Interest on a claim against the United States shall be allowed in a judgment of the United States Court of Federal Claims only under a contract or Act of Congress expressly providing for payment thereof.”). Although we agree that no statute entitles the plaintiffs to prejudgment interest, we see the investment statutes as providing a basis for the award of interest as part of the plaintiffs’ damages. See 25 U.S.C. §§ 161a, 161b, 162a (1988); Short IV, 12 Cl.Ct. at 43; Short V, 25 Cl.Ct. at 727.
Under 25 U.S.C. §§ 161a, 161b, and 162a, simple interest is paid on Indian Money, Proceeds for Labor (“IMPL”) accounts.2 Section 161a, for example, provides that “[a]ll funds ... held in trust by the United States ... to the credit of Indian tribes, upon which interest is not otherwise authorized by law, shall bear simple interest at the rate of 4 per centum per annum.” 25 U.S.C. § 161a; see also id. § 161b (“All tribal funds arising under § 155 ... shall bear simple interest at the rate of 4 per centum per annum____”); id. § 162a (providing for the investment of tribal funds in bank accounts at interest rates higher than 4% per annum). The government acknowledges that these statutes provide for the payment of interest on trust funds held by the United States for the benefit of Indians. It argues, however, that interest is payable only on money still held in such a trust fund. We do not agree. These statutes, in conjunction with the government’s fiduciary duty to Indian tribes, see United States v. Mitchell, 463 U.S. 206, 224-26, 103 S.Ct. 2961, 2971-73, 77 L.Ed.2d 580 (1983) (‘Mitchell II”), give the plaintiffs a substantive right to damages, including interest as explained below.
Mitchell II held that 25 U.S.C. § 407, which governs the sale of timber on unallotted lands such as the Hoopa Valley Reservation, and the other timber-management statutes “establish the ‘comprehensive’ responsibilities of the Federal Government in managing the harvesting of Indian timber.” Id. at 222, 103 S.Ct. at 2971 (quoting White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 145, 100 S.Ct. 2578, 2584, 65 L.Ed.2d 665 (1980)). The regulations promulgated under these statutes establish a fiduciary relationship between the United States and the Indians. See Mitchell II, 463 U.S. at 224-26, 103 S.Ct. at 2971-73. Thus, the statutes and regulations “can fairly be interpreted as mandating compensation by the Federal Government for damages sustained” for breach of fiduciary duty. Id. at 226, 103 S.Ct. at 2972-73; accord Short III, 719 F.2d at 1135.
Such a breach of fiduciary duty occurs when funds held in trust are mishandled, which can arise in a number of ways. For example, the funds might be wrongfully disbursed. See, e.g., Short III, 719 F.2d at 1135 (holding, on the basis of Mitchell II, that the pervasive statutory scheme present here creates an actionable fiduciary duty when the Secretary wrongfully distributes timber proceeds in a discriminatory fashion). Or, the funds might be misappropriated or mismanaged.
Once a breach of the government’s fiduciary duty is established, the question becomes the appropriate measure of damages. In Peoria Tribe v. United States, 390 U.S. 468, 88 S.Ct. 1137, 20 L.Ed.2d 39 (1968), the Court recognized that interest may be appropriately included in a damage award against the United States for breach of its obligations to an Indian tribe. That case arose under a treaty that obligated the government to dispose of certain tribal lands at a public auction and accrue interest on the proceeds until distribution. See id. at 469, 88 S.Ct. at 1137-38. The government violated the treaty by selling most of the land privately at *999lower prices than it would have received at a public auction. See id. at 469-70, 88 S.Ct. at 1137-38. The tribe sued both for the deficiency in the amount received (approximately $170,000) and for the interest that would have accrued had the government received that amount. See id. The Supreme Court reversed a Court of Claims judgment denying interest to the tribe. The Court acknowledged that the United States is generally “not liable for interest on claims against it,” id. at 470, 88 S.Ct. at 1138, but considered interest to be part of a proper damage award. See id. at 471, 88 S.Ct. at 1138-39 (“The issue ... concerns the measure of damages for the treaty’s violation in the light of the Government’s obligations under that treaty.”).
Here, as in Peoria Tribe, the government had a statutory obligation to hold funds for certain Indians. . The government was further obligated to accrue interest on those amounts until distribution. See 25 U.S.C. §§ 161a, 161b, 162a. The government violated its obligations by disbursing funds belonging to the plaintiffs to the Hoopa Valley Tribe members instead, to the fiscal detriment of the plaintiff non-Hoopa Indians. Therefore, the government owes the plaintiffs interest, not as interest on their damages, but as part of the damage award itself. See Peoria Tribe, 390 U.S. at 472, 88 S.Ct. at 1139; see also Cheyenne-Arapaho Tribes of Indians v. United States, 512 F.2d 1390, 1393-94, 1396, 206 Ct.Cl. 340, (1975) (holding that the government was obligated to pay interest when it mismanaged funds that were part of the same IMPL accounts at issue in this case).
Were we to accept the government’s position, that interest would be payable only on money still held in trust, the principles of Mitchell II would apply only in the narrow circumstance of refusal to disburse funds payable to Indian tribes. There is no support in that case or our cases for such a limitation; indeed, the Court of Claims judgment affirmed by the Supreme Court in Mitchell II was that a damage recovery under 25 U.S.C. §§ 161b and 162a for mismanagement of timberlands and their proceeds should include interest. See Mitchell v. United States, 664 F.2d 265, 275, 229 Ct.Cl. 1 (1981). Nor would such a result be consistent with the government’s high fiduciary duty to the Indian tribes. See, e.g., Seminole Nation v. United States, 316 U.S. 286, 296, 62 S.Ct. 1049, 1054, 86 L.Ed. 1480 (1942) (holding the United States to the “most exacting fiduciary standards”); American Indians Residing on the Maricopa-Ak Chin Reservation v. United States, 667 F.2d 980, 990, 229 Ct.Cl. 167 (1981) (“The standard of duty as trustee for Indians is not mere reasonableness, but the highest fiduciary standards.”); see also Felix S. Cohen, Handbook of Federal Indian Law 541 (1982 ed.) (“Litigation in timber cases has resulted in the imposition of strict fiduciary duties on the United States in its administration of tribal timber operations.”). Instead, we agree "with the Court of Federal Claims that “[t]he government may not eliminate liability for interest mandated by statute simply by wrongfully disposing of the principal to others.” Short IV, 12 Cl.Ct. at 43; see also United States v. Gila River Pima-Maricopa Indian Community, 586 F.2d 209, 216, 218 Ct.Cl. 74 (1978) (“Interest as damages may not be awarded absent a treaty or statute specifically calling for interest to be paid____ Such a statute exists for ‘Indian Moneys, Proceeds of Labor’ (IMPL) funds, and ... interest should be awarded for payments made from such funds.”); cf. Coast Indian Community v. United States, 550 F.2d 639, 655, 213 Ct.Cl. 129 (1977) (25 U.S.C. §§ 161 and 161a are statutory exceptions to the general rule that interest “from the date that the claim, arises until date of judgment” is not awarded in breach of trust cases). In other words, the amount of interest that, by statute, should have been accumulating on funds wrongfully disbursed by the government is properly viewed as part of the “damages resulting from a breach of the trust.” Mitchell II, 463 U.S. at 226, 103 S.Ct. at 2973. This is appropriate because the plaintiffs have not received the benefit over the years of the funds that were wrongfully disbursed to others. As the court below recognized, we are to assume that, but for the discriminatory payments to the Hoopa Valley Tribe members, the plaintiffs’ rightful shares of the timber proceeds would still be aceru*1000ing interest as provided by statute. See Short IV, 12 Cl.Ct. at 43.
This result is not premised on notions of “fairness” to the plaintiffs; rather, it is the proper measure of damages for wrongfully disbursed funds under this statutory scheme. Where, as here, IMPL funds were at one time held in trust accounts in which they were statutorily required to accumulate simple interest, see Short I, 486 F.2d at 571, such interest must be part of the plaintiffs’ damage award.3 See, e.g., Manchester Band of Pomo Indians, Inc. v. United States, 363 F.Supp. 1238, 1244-48 (N.D.Cal.1973); Menominee Tribe of Indians v. United States, 101 Ct.Cl. 10, 18, 1944 WL 3683 (1944). Thus, under Peoria Tribe, the plaintiffs are entitled to their shares of the timber proceeds plus interest from the date of each distribution, which was when the breach of fiduciary duty occurred, “until the money is paid over.” Peoria Tribe, 390 U.S. at 472, 88 S.Ct. at 1139 (quoting United States v. Blackfeather, 155 U.S. 180, 193, 15 S.Ct. 64, 69, 39 L.Ed. 114 (1894)).
B. Takings Claim for Compound Interest
As an alternative to their statutory argument for prejudgment interest, plaintiffs present a claim for compound interest on the ground that their exclusion from distributions of Hoopa Valley Reservation trust monies constituted a taking for which just compensation is required. There was no error in the Court of Federal Claims’s refusal to adjudicate this claim.
A claimant under the Fifth Amendment must show that the United States, by some specific action, took a private property interest for public use without just compensation. See U.S. Const. amend. V. The government action upon which the takings claim is premised must be authorized, either expressly or by necessary implication, by some valid enactment of Congress. See, e.g., Langenegger v. United States, 756 F.2d 1565, 1572 (Fed.Cir.1985); Southern Cal. Fin. Corp. v. United States, 634 F.2d 521, 523, 225 Ct.Cl. 104 (1980). As discussed above, the Secretary’s actions in making per capita payments only to Hoopa Valley Tribe members were unauthorized. See Short III, 719 F.2d at 1137 (characterizing the Secretary’s distributions as “illegal”). The plaintiffs are entitled to the damages awarded by the Court of Federal Claims because the Secretary failed to operate within the framework established by Congress for the administration of reservation revenues. See Short IV, 12 Cl.Ct. at 40-41. Thus, the factual predicate of the plaintiffs’ Fifth Amendment argument is contradicted by the findings of the Court of Federal Claims, with which we agree.
At times the plaintiffs appear to be alleging that the United States “took” their property interest in the timber itself by transferring their rights in the timber resources of the reservation to the Hoopa Valley Tribe and its members. Such an argument, that an interest in the land or timber itself was taken, is unavailable to the plaintiffs, until 1988, when Congress divided the Hoopa Valley Reservation into two parts. See Hoopa-Yurok Settlement Act of 1988, Pub.L. No. 100-580, codified at 25 U.S.C. §§ 1300i to 1300i-11 (1988). (Those who waived rights in the Reservation received money.) We decline to consider this issue because there are currently three eases pending in the Court of Federal Claims in which essentially the same plaintiffs assert that Congress’s disposition of undistributed Hoopa Valley Reservation funds and land as part of the Hoopa-Yurok Settlement Act constitutes a taking of property requiring just compensation. Karuk Tribe of Calif. v. United States, No. 90-3993 (Ct.Fed.Cl.); Yurok Indian Tribe v. United *1001States, No. 92-173L (Ct.Fed.Cl.); Ammon v. United States, No. 91-1432 (Ct.Fed.Cl.). Whatever we would say here would be advisory and devoid of a record.
C. Dismissal of Certain Deceased Plaintiffs’ Claims
The plaintiffs claim that the Court of Federal Claims erred in dismissing the claims of certain Indians who died after the suit was filed on March 27, 1963, but before their names were added to the amended petition filed on March 6, 1967. See Short v. United States, No. 102-63, at 2 (Ct.Fed.Cl. July 29, 1993) (final order directing the entry of judgments) (amended Sept. 2, 1993); Short v. United States, No. 102-63, at 1-3 (Cl.Ct. July 10, 1986) (order dismissing certain deceased claimants with prejudice); Short v. United States, No. 102-63, at 2-3 (Cl.Ct. May 27, 1986) (order denying a motion for reconsideration of an order of April 10, 1985); Short v. United States, No. 102-63, at 3-4 (Cl.Ct. Apr. 10, 1985) (order).
We affirm the order dismissing the claims of these potential plaintiffs. The trial court correctly found that, under the unique procedures developed for this case, potential claimants who were not named in the petition would not have been bound by the judgment and thus were not parties. See Short v. United States, No. 102-63, at 2 (Cl.Ct. May 27, 1986) (order); Short v. United States, No. 102-63, at 4 (Cl.Ct. Apr. 10, 1985) (order).
The plaintiffs are correct to point out that the Court of Claims did not have formal class action rules in 1963, but developed such procedures on a case-by-case basis. See Quinault Allottee Ass’n v. United States, 453 F.2d 1272, 1275-76, 197 Ct.Cl. 134 (1972); see also Short v. United States, No. 102-63, at 4 (Cl.Ct. Apr. 10, 1985) (order) (the court “never adopted the class action device defined by Rule 23 of the Federal Rules of Civil Procedure”). Having acknowledged this, however, the plaintiffs fail to accord proper weight to the procedural rulings of this case. For example, the Court of Federal Claims did not find that a judgment of eligibility had been made for all of the deceased claimants, see Short v. United States, No. 102-63, at 2-3 (Cl.Ct. May 27, 1986) (order). The lack of a judgment of eligibility supports the conclusion that these claimants would not have been bound by a judgment in the case.

Conclusion

We have reviewed the’ other arguments of the plaintiffs relating to the proper measure of the damages to be awarded and do not find them persuasive. Accordingly, the judgment of the Court of Federal Claims is affirmed.

AFFIRMED.


. Between March 27, 1957, and June 30, 1974, $23,811,963.75 was distributed per capita to tribe members. Between August 6, 1974, and March 7, 1980, per capita payments totalled $5,293,975. The Court of Claims calculated the damages beginning on March 27, 1957, because the suit was filed on March 27, 1963 — six years later. See 28 U.S.C. § 2501 (1988 & Supp.V 1993) ("[E]very claim of which the United States Court of Federal Claims has jurisdiction shall be barred unless the [claim] thereon is filed within six years after such claim first accrues.”).


. Congress recently amended the statutory provisions that govern the management of Indian trust funds. See American Indian Trust Fund Management Reform Act of 1994, Pub.L. No. 103-412, 108 Stat. 4239. This Act took effect for amounts deposited or invested on or after October 25, 1994. It amends section 162a, inter alia, to provide a non-exclusive list of functions considered part of the Secretary’s "proper discharge of the trust responsibilities of the United States.” Id. § 101, 108 Stat. at 4240.


. Rogers v. United States, 877 F.2d 1550 (Fed.Cir.1989), upon which the government relies for much of its argument against an award of prejudgment interest, is thus a far different case. The funds at issue in Rogers were disbursed from an Indian Claims Commission judgment fund created to compensate the claimants for a taking. See id. at 1552. These funds were never held in an IMPL account and were not subject to the directives of 25 U.S.C. § 161b. Moreover, the funds at issue in Rogers were subject to express statutory restrictions on the payment of interest. See Supplemental Appropriation Act, 1962, Pub.L. No. 87-332, 75 Stat. 733 (”[U]nless otherwise specifically required by law or by the judgment, payment of interest wherever appropriated for herein shall not continue for more than thirty days after the date of approval of this Act.”). No such restriction is present here.